 



Exhibit 10.1
OSI PHARMACEUTICALS, INC.
STOCK INCENTIVE PLAN FOR NEW HIRES
1. Purpose
     The Company has adopted this Stock Incentive Plan for New Hires, effective
as of April 2006, as an incentive to induce qualified individuals to accept
employment with the Company or a parent or subsidiary of the Company, and to
encourage them to acquire a proprietary interest in the Company through the
ownership of common stock, par value $.01 per share (the “Common Stock”), of the
Company. Such ownership will provide them with a more direct stake in the future
welfare of the Company. No option granted under the Plan shall be considered an
“incentive stock option” as defined in Section 422 of the Code.
     Pursuant to the Plan, the Company may grant: (i) Non-Qualified Stock
Options; (ii) Stock Appreciation Rights; (iii) Restricted Stock; and (iv) Stock
Bonuses, as such terms are defined in Section 2.
2. Definitions
     Capitalized terms not otherwise defined in the Plan shall have the
following meanings:
          (a) “Award Agreement” shall mean a written agreement, in such form as
the Committee shall determine, that evidences the terms and conditions of a
Stock Award granted under the Plan.
          (b) “Fair Market Value” on a specified date means the value of a share
of Common Stock, determined as follows:
               (i) if the Common Stock is listed on any established stock
exchange or a national market system, including without limitation The Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, Inc.,
its Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the day of determination, as reported in The Wall Street Journal or such other
source as the Committee deems reliable;
               (ii) if the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
shall be the mean between the high bid and low asked prices for the Common Stock
on the day of determination, as reported in The Wall Street Journal or such
other source as the Committee deems reliable; or
               (iii) in the absence of an established market for the Common
Stock, the Fair Market Value shall be determined in good faith by the Committee.
          (c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



          (d) “Non-Qualified Stock Option” shall mean an option that is not an
“incentive stock option” within the meaning of Section 422 of the Code.
          (e) “Restricted Stock” shall mean an award of shares of Common Stock
that is subject to certain conditions on vesting and restrictions on
transferability as provided in Section 8 of this Plan.
          (f) “Stock Appreciation Right” shall mean a right to receive payment
of the appreciated value of shares of Common Stock as provided in Section 7 of
this Plan.
          (g) “Stock Award” shall mean a Non-Qualified Stock Option, a
Restricted Stock award, a Stock Appreciation Right or a Stock Bonus award.
          (h) “Stock Bonus” shall mean a bonus award payable in shares of Common
Stock as provided in Section 9 of this Plan.
3. Administration of the Plan
     The Plan shall be administered by a committee (the “Committee”) as
appointed from time to time by the Board of Directors of the Company, which may
be the Compensation Committee of the Board of Directors. Except as otherwise
specifically provided herein, no person, other than members of the Committee,
shall have any discretion as to decisions regarding the Plan. The Company may
engage a third party to administer routine matters under the Plan, such as
establishing and maintaining accounts for Plan participants and facilitating
transactions by participants pursuant to the Plan.
     In administering the Plan, the Committee may adopt rules and regulations
for carrying out the Plan. The interpretations and decisions made by the
Committee with regard to any question arising under the Plan shall be final and
conclusive on all persons participating or eligible to participate in the Plan.
Subject to the provisions of the Plan, the Committee shall determine the terms
of all Stock Awards granted pursuant to the Plan, including, but not limited to,
the persons to whom, and the time or times at which, grants shall be made, the
number of shares to be covered by each Stock Award, and other terms and
conditions of the Stock Award.
4. Shares of Stock Subject to the Plan
     Except as provided in Section 10, the number of shares that may be issued
or transferred pursuant to Stock Awards granted under the Plan shall not exceed
850,000 shares of Common Stock. Such shares may be authorized and unissued
shares or previously issued shares acquired or to be acquired by the Company and
held in treasury. Any shares subject to a Stock Award which for any reason
expires, is cancelled or is unexercised may again be subject to a Stock Award
under the Plan.

- 2 -



--------------------------------------------------------------------------------



 



5. Eligibility
     Stock Awards may be granted to any newly hired employee of the Company or a
parent or subsidiary of the Company, but solely for the purpose of inducing such
person to accept employment with the Company or a parent or subsidiary of the
Company.
6. Granting of Options
     The Committee may grant options to such persons eligible under the Plan as
the Committee may select. Such options shall be granted consistent with
Section 5 in such amounts and upon such other terms and conditions as the
Committee shall determine, which shall be evidenced under an Award Agreement and
subject to the following terms and conditions:
          (a) Option Price. The purchase price under each Non-Qualified Stock
Option shall be not less than 100% of the Fair Market Value of the Common Stock
at the time the option is granted and not less than the par value of the Common
Stock.
          (b) Medium and Time of Payment. Stock purchased pursuant to the
exercise of an option shall at the time of purchase be paid for in full in cash,
or, upon conditions established by the Committee, by delivery of shares of
Common Stock owned by the recipient. If payment is made by the delivery of
shares, the value of the shares delivered shall be the Fair Market Value of such
shares on the date of exercise of the option. In addition, if the Committee
consents in its sole discretion, an “in the money” Non-Qualified Stock Option
may be exercised on a “cashless” basis in exchange for the issuance to the
optionee (or other person entitled to exercise the option) of the largest whole
number of shares having an aggregate value equal to the value of such option on
the date of exercise. For this purpose, the value of the shares delivered by the
Company and the value of the option being exercised shall be determined based on
the Fair Market Value of the Common Stock on the date of exercise of the option.
Upon receipt of payment and such documentation as the Company may deem necessary
to establish compliance with the Securities Act of 1933, as amended (the
“Securities Act”), the Company shall, without stock transfer tax to the optionee
or other person entitled to exercise the option, deliver to the person
exercising the option a certificate or certificates for such shares.
          (c) Waiting Period. The waiting period and time for exercising an
option shall be prescribed by the Committee in each particular case; provided,
however, that no option may be exercised after 10 years from the date it is
granted.
          (d) Non-Assignability of Options. Except as may otherwise be
specifically provided by the Committee, no Non-Qualified Stock Option shall be
assignable or transferable by the recipient except by will or by the laws of
descent and distribution. During the lifetime of a recipient, except as may
otherwise be specifically provided by the Committee, Non-Qualified Stock Options
shall be exercisable only by such recipient. If the Committee approves
provisions in any particular case allowing for assignment or transfer of a
Non-Qualified Stock Option, then such option will nonetheless be subject to a
six-month holding period commencing on the date of grant during which period the
recipient will not be permitted to assign or transfer such option,

- 3 -



--------------------------------------------------------------------------------



 



unless the Committee further specifically provides for the assignability or
transferability of such option during this period.
          (e) Effect of Termination of Employment. If a recipient’s employment
(or service as an officer, director or consultant) shall terminate for any
reason, other than death or Retirement (as defined below), the right of the
recipient to exercise any option otherwise exercisable on the date of such
termination shall expire unless such right is exercised within a period of
90 days after the date of such termination. Unless otherwise determined by the
Committee and defined in the applicable Award Agreement, the term “Retirement”
shall mean the voluntary termination of employment (or service as an officer,
director or consultant) by a recipient who has attained the age of 60 and who
has completed at least twenty years of service with the Company. If a
recipient’s employment (or service as an officer, director or consultant) shall
terminate because of death or Retirement, the right of the recipient to exercise
any option otherwise exercisable on the date of such termination shall be
unaffected by such termination and shall continue until the normal expiration of
such option. Option rights shall not be affected by any change of employment as
long as the recipient continues to be employed by either the Company or a parent
or subsidiary of the Company. In no event, however, shall an option be
exercisable after the expiration of its original term as determined by the
Committee. The Committee may, if it determines that to do so would be in the
Company’s best interests, provide in a specific case or cases for the exercise
of options which would otherwise terminate upon termination of employment with
the Company for any reason, upon such terms and conditions as the Committee
determines to be appropriate. Nothing in the Plan or in any Award Agreement
shall confer any right to continue in the employ of the Company or any parent or
subsidiary of the Company or interfere in any way with the right of the Company
or any parent or subsidiary of the Company to terminate the employment of a
recipient at any time.
          (f) Leave of Absence. In the case of a recipient on an approved leave
of absence, the Committee may, if it determines that to do so would be in the
best interests of the Company, provide in a specific case for continuation of
options during such leave of absence, such continuation to be on such terms and
conditions as the Committee determines to be appropriate, except that in no
event shall an option be exercisable after 10 years from the date it is granted.
          (g) Sale or Reorganization. In case the Company is merged or
consolidated with another corporation, or in case the property or stock of the
Company is acquired by another corporation, or in case of a reorganization, or
liquidation of the Company, the Board of Directors of the Company, or the board
of directors of any corporation assuming the obligations of the Company
hereunder, shall either (i) make appropriate provisions for the protection of
any outstanding options by the substitution on an equitable basis of appropriate
stock of the Company, or appropriate options to purchase stock of the merged,
consolidated, or otherwise reorganized corporation, or (ii) give written notice
to optionees that their options, which will become immediately exercisable
notwithstanding any waiting period otherwise prescribed by the Committee, must
be exercised within 30 days of the date of such notice or they will be
terminated.

- 4 -



--------------------------------------------------------------------------------



 



          (h) Restrictions on Sale of Shares. No stock acquired by an optionee
upon exercise of a Non-Qualified Stock Option granted hereunder may be disposed
of by the optionee (or other person eligible to exercise the option) within six
months from the date such Non-Qualified Stock Option was granted, unless
otherwise provided by the Committee.
7. Grant of Stock Appreciation Rights
     The Committee may grant Stock Appreciation Rights to such persons eligible
under the Plan as the Committee may select. Stock Appreciation Rights shall be
granted consistent with Section 5 in such amounts and under such other terms and
conditions as the Committee shall determine, which terms and conditions shall be
evidenced under an Award Agreement, subject to the terms of the Plan. Subject to
the terms and conditions of the Award Agreement, a Stock Appreciation Right
shall entitle the award recipient to exercise the Stock Appreciation Right, in
whole or in part, in exchange for a payment of shares of Common Stock, cash or a
combination thereof, as determined by the Committee and provided under the Award
Agreement, equal in value to the excess of the Fair Market Value of the shares
of Common Stock underlying the Stock Appreciation Right, determined on the date
of exercise, over the base amount set forth in the Award Agreement for shares of
Common Stock underlying the Stock Appreciation Right, which base amount shall
not be less than the Fair Market Value of such Common Stock, determined as of
the date the Stock Appreciation Right is granted.
8. Grant of Restricted Stock
     The Committee may grant Restricted Stock awards to such persons eligible
under the Plan as the Committee may select. Restricted Stock awards shall be
granted consistent with Section 5 in such amounts and under such other terms and
conditions as the Committee shall determine, which terms and conditions shall be
evidenced under an Award Agreement, subject to the terms of the Plan. The Award
Agreement shall set forth any conditions on vesting and restrictions on
transferability that the Committee may determine is appropriate for the
Restricted Stock award, including the performance of future services or
satisfaction of performance goals established by the Committee. The books and
records of the Company shall reflect the issuance of shares of Common Stock
under a Restricted Stock award and any applicable restrictions and limitations
in such manner as the Committee determines is appropriate. Unless otherwise
provided in the Award Agreement, a recipient of a Restricted Stock award shall
be the record owner of the shares of Common Stock to which the Restricted Stock
relates and shall have all voting and dividend rights with respect to such
shares of Common Stock.
9. Grant of Stock Bonus
     The Committee may grant Stock Bonus awards to such persons eligible under
the Plan as the Committee may select. Stock Bonus awards shall be granted
consistent with Section 5 in such amounts and under such other terms and
conditions as the Committee shall determine, which terms and conditions shall be
evidenced under an Award Agreement, subject to the terms of the Plan. Upon
satisfaction of any conditions, limitations and restrictions set forth in the
Award Agreement, a Stock Bonus award shall entitle the recipient to receive
payment of a bonus

- 5 -



--------------------------------------------------------------------------------



 



described under the Stock Bonus award in the form of shares of Common Stock of
the Company. Prior to the date on which a Stock Bonus award is required to be
paid under an Award Agreement, the Stock Bonus award shall constitute an
unfunded, unsecured promise by the Company to distribute Common Stock in the
future.
10. Adjustments in the Event of Recapitalization
     In the event that dividends payable in Common Stock during any fiscal year
of the Company exceed in the aggregate five percent of the Common Stock issued
and outstanding at the beginning of the year, or in the event there is during
any fiscal year of the Company one or more splits, subdivisions, or combinations
of shares of Common Stock resulting in an increase or decrease by more than five
percent of the shares outstanding at the beginning of the year, the number of
shares available under the Plan shall be increased or decreased proportionately,
as the case may be, and the number of shares issuable under Stock Awards
theretofore granted shall be increased or decreased proportionately, as the case
may be, without change in the aggregate purchase price that may be applicable
thereto. Common Stock dividends, splits, subdivisions, or combinations during
any fiscal year that do not exceed in the aggregate five percent of the Common
Stock issued and outstanding at the beginning of such year shall be ignored for
purposes of the Plan. All adjustments shall be made as of the day such action
necessitating such adjustment becomes effective.
11. Withholding of Applicable Taxes
     It shall be a condition to the performance of the Company’s obligation to
issue or transfer Common Stock or make a payment of cash pursuant to any Stock
Award that the award recipient pay, or make provision satisfactory to the
Company for the payment of, any taxes (other than stock transfer taxes) the
Company or any subsidiary is obligated to collect with respect to the issuance
or transfer of Common Stock or the payment of cash under such Stock Award,
including any applicable federal, state, or local withholding or employment
taxes.
12. General Restrictions
     Each Stock Award granted under the Plan shall be subject to the requirement
that, if at any time the Board of Directors shall determine, in its discretion,
that the listing, registration, or qualification of the shares of Common Stock
issuable or transferable under the Stock Award upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the granting of the Stock Award or the issue or transfer, of shares of
Common Stock thereunder, shares of Common Stock issuable or transferable under
any Stock Award shall not be issued or transferred, in whole or in part, unless
such listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Board of
Directors.
     The Company shall not be obligated to sell or issue any shares of Common
Stock in any manner in contravention of the Securities Act, the Securities
Exchange Act of 1934, as amended (the

- 6 -



--------------------------------------------------------------------------------



 



“Exchange Act”), the rules and regulations of the Securities and Exchange
Commission, any state securities law, the rules and regulations promulgated
thereunder or the rules and regulations of any securities exchange or over the
counter market on which the Common Stock is listed or in which it is included
for quotation. The Board of Directors may, in connection with the granting of
Stock Awards, require the individual to whom the award is to be granted to enter
into an agreement with the Company stating that as a condition precedent to the
receipt of shares of Common Stock issuable or transferable under the Stock
Award, in whole or in part, he shall, if then required by the Company, represent
to the Company in writing that such receipt is for investment only and not with
a view to distribution, and also setting forth such other terms and conditions
as the Committee may prescribe. Such agreements may also, in the discretion of
the Committee, contain provisions requiring the forfeiture of any Stock Awards
granted and/or Common Stock held, in the event of the termination of employment
or association, as the case may be, of the award recipient with the Company.
Upon any forfeiture of Common Stock pursuant to an agreement authorized by the
preceding sentence, the Company shall pay consideration for such Common Stock to
the award recipient, pursuant to any such agreement, without interest thereon.
13. Termination and Amendment of the Plan
     The Board of Directors or the Committee shall have the right to amend,
suspend, or terminate the Plan at any time; provided, however, that no such
action shall affect or in any way impair the rights of a recipient under any
Stock Award theretofore granted under the Plan.
14. Compliance with Rule 16b-3
     With respect to persons subject to Section 16 of the Exchange Act,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successors. To the extent any provision of the
Plan or action by the Committee (or any other person on behalf of the Committee
or the Company) fails to so comply, it shall be deemed null and void, to the
extent permitted by law and deemed advisable by the Committee.
15. Rights as a Stockholder
     A recipient of a Stock Award shall have no rights as a stockholder with
respect to any shares issuable or transferable thereunder until the date a stock
certificate is issued to him for such shares unless otherwise provided in the
Award Agreement under the Plan. Except as otherwise expressly provided in the
Plan, no adjustment shall be made for dividends or other rights for which the
record date is prior to the date such stock certificate is issued.

- 7 -